DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 07/29/2022.
The Claims 55 have been canceled by the applicant.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner would like to thank Deirdre L. Beasley for the courtesies extended during the telephone interview conducted on 08/09/2022.  Authorization for this examiner’s amendment was given in the telephone interview.  This examiner’s amendment amends claim 44, 56-58 and 63. Claim 55 have been canceled. (See attached document). 
 Reasons for Allowance
Claims 44, 58 and 63 are allowed. The following is a statement of reasons for the indication of allowable subject matter discussed on the proposed amended. Claim(s) 44, 58 and 63 are allowed in view of Applicant's amendment to the claims, the present amendments along with applicant’s arguments/remarks made during the interview with the examiner overcome the art on record and the updated search. The closest prior art Morita et al., (U.S. Pub. 20160315673) disclose mobile communication system, base station, CoMP control apparatus and communication control method. Method and techniques for a user terminal configured to receive data from both the first and second base stations using radio resources provided by both the first and second base stations, executing functions of plural layers, the plural layers include a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer, and a physical (PHY) layer. Morita in combination with Nokia et al., “RAN supported TNL discovery for EN-DC’”, 3GPP TSG-RAN WG3 Meeting #97, Berlin, Germany, 21 — 25 August 2017, R3-172996, fails to suggest the claimed limitations in Claims 44, 58 and 63 of the present application, which introduce a novel and non-obvious method and system for method and apparatus for updating neighboring base station relations. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 44-54 and 56-63 are hereby allowed. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Teyeb et al. (U.S. Pub. 20120329461) which disclose(s) handover and neighbor management for mobile relay nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.


/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471